Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on 8/13/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuno et al. (US20130288148) in view of Kajiura et al. (US20170373333)
2.	Regarding claims 1-4, Kazuno teaches a method (method to adjust [0229]) for optimizing operation (net efficiency of generating electricity at the FC stack 40 improvement [0207]) of an aerial vehicle (of an airplane as fuel cell vehicle 10 [0226]) having a hydrogen-powered hybrid electric powertrain (Eh represents the energy which the predetermined amount of hydrogen holds (hereinafter referred to as “hydrogen energy Eh”), the unit of which is kilowatts (kW) [0155]), 
the method comprising: providing hydrogen fuel to one or more fuel cell stacks (see Figure below); directing a first amount of air to the one or more fuel cell stacks powered by the hydrogen fuel and generating a first output of electrical power for use at least by an electric motor of the hydrogen-powered hybrid electric powertrain; operating the electric motor using the generated electrical power, wherein the generated electrical power is provided to the electric motor without passing through a DC-to-DC converter and/or being stored in a battery; predicting one or more changes in an electrical power demand of the powertrain during operation of the electric motor; controlling an amount of air flow to the one or more fuel cell stacks to direct a second amount of air to the one or more fuel cell stacks based at least in part on the one or more predicted changes in the electrical power demand of the powertrain, wherein the first amount of air is different than the second amount of air provided to the one or more fuel cell stacks; and providing the second amount of air to the one or more fuel cell stacks before occurrence of the predicted electrical power demand for generation of a second output of electrical power by the one or more fuel cell stacks at or before occurrence of the predicted electrical power demand of the powertrain, wherein the second output of electrical power is different than the first output of electrical power, thereby reducing a transient period for delivery of the electrical power to the electric motor of the powertrain (see Fig. below).


    PNG
    media_image1.png
    807
    963
    media_image1.png
    Greyscale

3.	Kazuno is silent about a hydrogen-powered hybrid electric vehicle.
4.	Kajiura teaches a fuel cell hybrid vehicle such as an airplane [0028] for the benefit of calculating a permissible electric power of the air compressor based on an electric generation target electric power of the fuel cell [0012]
5.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kazuno with Kajiura teachings of a fuel cell hybrid vehicle such as an airplane for the benefit of calculating a permissible electric power of the air compressor based on an electric generation target electric power of the fuel cell.
Allowable Subject Matter
Claims 5-10 are allowable over the prior art of record



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722